FILED
Jul 11, 2019

09:39 AM(ET)
TENNESSEE COURT OF
WORKERS' COMPENSATION

CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT CHATTANOOGA

Sarah Williams, ) Docket No.: 2018-01-0175
Employee, )

Vv. )

Amazon Fulfillment Services, Inc., ) State File No.: 17157-2018
Employer, )

And )

American Zurich Insurance Company, ) Judge Audrey Headrick
Carrier. )

 

EXPEDITED HEARING ORDER

 

Ms. Williams requested that Amazon Fulfillment Services, Inc. (Amazon) provide
her with medical and temporary disability benefits for a left-foot condition allegedly
caused from climbing ladders at work. Amazon denied that her job caused her condition
based on the panel doctor’s opinion. The Court held an Expedited Hearing on July 9,
2019, and holds Ms. Williams is not likely to prevail at a hearing on the merits regarding
her requests.

History of Claim

While working at Amazon on or about October 5, 2017, Ms. Williams alleges she
injured her left foot from repetitively climbing a ladder for five hours.

Before 2017, Ms. Williams first sought treatment with Dr. Tamara Martin, a
podiatrist, for her left foot in May 2010. She reported a history of left-heel pain for six to
seven months with no history of an injury. Ms. Williams also complained of pain “when
taking her first steps” in the morning. Dr. Martin diagnosed plantar fasciitis/heel spur
syndrome and injected her heel. During that time, Ms. Williams worked for Volkswagen.

Ms. Williams began working for Amazon in November 2015 and did not seek any
further left-foot treatment until she reported a September 2016 injury. On the Associate
First Report of Injury (FROI), Ms. Williams wrote “bone in the back of the foot hurts

I
during & when waking up.” She also noted “no specific incident.” Ms. Williams marked
“no” on the FROI when asked if she had previous injury to the same body part. She
received authorized treatment from Dr. David Sparks at AFC Urgent Care. An x-ray
showed a left-foot bone spur, and Dr. Sparks diagnosed Achilles tendonitis. In
September 2016, Dr. Sparks indicated that Ms. Williams’s condition was not work-
related and released her to follow up with her podiatrist.

Approximately one year later, Ms. Williams treated with Dr. Joy Russell,
podiatrist, for left-Achilles pain. Ms. Williams reported having the pain since June 2017.
Dr. Russell diagnosed left-Achilles tendonitis and prescribed an anti-inflammatory, a
cam-walker, and physical therapy. Although the record does not show that Dr. Russell
took Ms. Williams off work, she released Ms. Williams to return to work on November 6,
2017.

On November 8, Ms. Williams reported another left-foot injury to Amazon. Both
the FROI and First Report reflect that Ms. Williams provided September 8 as the actual
injury date.’ On the FROI, Ms. Williams wrote that she was going up and down a ladder
and stool and walking to a bin when she injured her foot in September 2016. Amazon
provided Ms. Williams with a panel, and she selected AFC.

Before seeking treatment at AFC, Ms. Williams returned to Dr. Russell on
November 8 and reported returning to work that day and experiencing increased pain
with weight-bearing. Dr. Russell diagnosed exacerbated Achilles tendonitis,
recommended continued use of the anti-inflammatory and cam-walker, and released her
to return to work on November 9.

On November 10, Ms. Williams saw panel physician Dr. Natasha Ballard and
reported left-foot pain. Dr. Ballard’s record states Ms. Williams described “[n]o new
injury but hurts when walking despite using walking boot from podiatry.” An x-ray
showed a heel spur. Dr. Ballard provided an opinion that Ms. Williams’s left-foot
condition was “[n]ot work-related due to lack of 51% causation.”

Soon after, Ms. Williams returned to her podiatrist, Dr. Russell. She noted that
she remained off work because Amazon would not allow her to work with the cam-
walker. Ms. Williams testified Dr. Russell told her that her foot condition was work-
related, but her medical records are silent on that issue. In December, Dr. Russell
referred Ms. Williams for a second opinion after conservative treatment failed.

Ms. Williams returned to Dr. Martin, her prior podiatrist, for a second opinion in
December. She gave a history of left-foot pain since September 2017 and described pain

 

' The Petition for Benefit Determination and the Dispute Certification Notice provide October 5, 2017 as
Ms. Williams’s injury date. Ms. Williams’s affidavit also describes October 2017 as her injury date.

2
with prolonged walking and going up and down ladders at work. Ms. Williams also
stated she was not working due to continued pain and use of the cam-walker. On
February 22, 2018, Dr. Martin released Ms. Williams to return to work without the cam
walker and recommended no additional treatment unless her pain returned. Dr. Martin
discussed surgery as an option and indicated she would refer Ms. Williams for a surgery
evaluation after she completed treatment for a separate, ongoing knee problem.

Ultimately, Ms. Williams testified she sought treatment with Dr. Matthew
Buchanan and had left-foot surgery on December 26, 2018. However, Ms. Williams did
not submit his records. Ms. Williams stated that, despite having surgery, she continues to

have ongoing problems with her foot and continues to treat with podiatrist Dr. Jason
Wamack.

Findings of Fact and Conclusions of Law
Standard Applied

At an expedited hearing, Ms. Williams must present sufficient evidence to prove
she is likely to prevail at a hearing on the merits. See Tenn. Code Ann. § 50-6-239(d)(1)
(2018). The Court holds she did not.

Medical Benefits

The threshold issue is whether Ms. Williams suffered an injury as defined in the
statute. An injury arises primarily out of the employment if the employment “contributed
more than fifty percent (50%) in causing the injury, considering all causes.” Tenn. Code
Ann § 50-6-102(14)(B). Further, an injury causes the need for medical treatment only if
it has been shown “to a reasonable degree of medical certainty that it contributed more
than fifty percent (50%) in causing the . . . need for medical treatment, considering all
causes.” Tenn. Code Ann § 50-6-102(14)(C). Lay testimony is insufficient to establish
causation in the absence of medical evidence. Arciga v. AtWork Pers. Servs., TN Wrk.
Comp. App. Bd. LEXIS 6, at *7 (Aug. 18, 2015). Further, the opinion of the treating
physician selected from a panel is afforded a presumption of correctness on causation
although that presumption can be overcome by a preponderance of the evidence standard.
Tenn. Code Ann § 50-6-102(14)(E).

Here, Ms. Williams chose AFC from a panel and saw Dr. Ballard. However, Dr.
Ballard relied upon an incorrect causation standard. As previously stated, the standard is
whether the employment “contributed more than fifty percent (50%) in causing” Ms.
Williams’s foot condition. The presumption of correctness cannot apply to Dr. Ballard’s
opinion. However, neither Dr. Ballard’s records nor any other medical records establish
that Ms. Williams’s employment contributed “more than fifty percent (50%) in causing
the . . . need for medical treatment, considering all causes.” Therefore, the Court holds

3
she is not likely to prevail at a hearing on the merits and denies her request for medical
benefits. Having reached this conclusion, the Court need not address her request for
temporary disability benefits.

IT IS, THEREFORE, ORDERED as follows:
1. Ms. Williams’s requested relief is denied at this time.

2. This matter is set for a Status Hearing on Tuesday, September 10, 2019, at 1:00
p.m. Eastern Time. You must call 423-634-0164 or toll-free at 855-383-0001 to
participate. Failure to call might result in a determination of the issues without
your participation.

ENTERED July 11, 2019.

( i Li AA J Moa Li
Judge Audrey A. Headrick
Court of Workers’ Compensation Claims
APPENDIX

Exhibits:

Panel of Physicians

First Report of Injury

Payroll statements

Amazon HealthCare Provider Request for Medical Information (RMI) (Dr. David
Sparks)

RMI (Dr. Natasha Ballard)

Medical records of Dr. Joy Russell

FROI (September 2016)

FROI (September 2017)

9. Dr. Natasha Ballard’s office note dated 11/10/17
10. Medical records of AFC Urgent Care

11. Medical records of Dr. Tamara Martin

12. Affidavit of Sarah Williams

13. AmCare record (Illegible)

14. Amazon RMI (Dr. Bernard Parham) (For ID Only)

—

BY Nh

PNIDY

Technical record:

Petition for Benefit Determination
Dispute Certification Notice

Request for Expedited Hearing
Notice of Expedited Hearing
Employer’s Pre-Hearing Brief

Order Continuing Expedited Hearing
Order Referring Claim to Mediation
Notice of Expedited Hearing

9. Motion for Status Hearing

10. Notice of Status Hearing

11. Order Continuing Expedited Hearing
12. Notice of Expedited Hearing
13.Employer’s Supplemental Pre-Hearing Brief
14.Employer’s Witness and Exhibit List

PANY WN DS
CERTIFICATE OF SERVICE

I certify that a copy of this Expedited Hearing Order was sent as indicated on July 11,
2019,

 

 

 

 

 

 

 

 

Name Certified Email Service sent to:
Mail
Sarah Williams, xX 5505 Pinelawn Avenue
Employee Chattanooga, TN 37411
W. Troy Hart, x wth@mijs.com
Sarah Best, xX shbest(@mijs.com
Employer Attorneys

 

yan Ua. W poduaasry)
Penny Shrum, Clerk of Court
Court of Workers’ Compensation Claims

WC.CourtClerk@tn.gov
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal,” and file the
form with the Clerk of the Court of Workers’ Compensation Claims within seven
business days of the date the expedited hearing order was filed. When filing the Notice
of Appeal, you must serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
concerning factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within ten
business days after the deadline to file a transcript or statement of the evidence. The
patty opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 

EXPEDITED HEARING NOTICE OF APPEAL

Tennessee Division of Workers’ Compensation

www.th.gov/labor-wfd/weomp.shtml

wc.courtclerk@tn.gov
1-800-332-2667

Docket #:
State File #/YR:

 

Employee

Vv.

 

Employer
Notice
Notice is given that

 

[List name(s) of all appealing party(ies) on separate sheet if necessary]

appeals the order(s) of the Court of Workers’ Compensation Claims at

to the Workers’ Compensation Appeals
Board. [List the date(s) the order(s) was filed in the court clerk’s office]

 

Judge

 

Statement of the Issues
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

Additional Information
Type of Case (Check the most appropriate item]

C1 Temporary disability benefits
L] Medical benefits for current injury
[] Medical benefits under prior order issued by the Court

List of Parties
Appellant (Requesting Party): At Hearing: [JEmployer LJEmployee

Address:

 

Party’s Phone: Email:

Attorney’s Name: BPR#:
Attorney’s Address: Phone:
Attorney’s City, State & Zip code:

 

Attorney’s Email:

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 10/18 Page 1 of 2 RDA 11082
Employee Name: SFi#: DOI:

Appellee(s)

Appellee (Opposing Party)... =A Hearing: Employer Employee

Appellee’s Address:

 

 

 

Appellee’s Phone: Email:
Attorney’s Name: BPR#:
Attorney’s Address: Phone:

 

 

Attorney's City, State & Zip code:
Attorney’s Email:

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I, , certify that | have forwarded a true and exact copy of this
Expedited Hearing Notice of Appeal by First Class, United States Mail, postage prepaid, to all parties
and/or their attorneys in this case in accordance with Rule 0800-02-22.01(2) of the Tennessee Rules
of Board of Workers’ Compensation Appeals on this the day of , 20

[Signature of appellant or attorney for appellant]

 

LB-1099 rev. 10/18 Page 2 of 2 RDA 11082
Tennessee Bureau of Workers’ Compensation
220 French Landing Drive, I-B

1,

 

Nashville, TN 37243-1002

AFFIDAVIT OF INDIGENCY

 

800-332-2667

, having been duly sworn according to law, make oath that

because of my poverty, | am unable to bear the costs of this appeal and request that the filing fee to appeal be

waived. The following facts support my poverty.

1. Full Name:

 

3. Telephone Number:

5. Names and Ages of All Dependents:

 

 

 

 

6. | am employed by:

2. Address:

 

4. Date of Birth:

Relationship:
Relationship:
Relationship:

Relationship:

 

 

 

 

 

 

My employer's address is:

My employer’s phone number is:

 

 

7. My present monthly household income, after federal income and social security taxes are deducted, is:

$

8. | receive or expect to receive money from the following sources:

AFDC $
SSI $
Retirement $
Disability $
Unemployment $
Worker's Comp.$
Other $

LB-1108 (REV 11/15)

per month
per month
per month
per month
per month
per month
per month

beginning

 

beginning

 

beginning

 

beginning

 

beginning

 

beginning

 

beginning

 

RDA 11082
9. My expenses are:

 

 

 

Rent/House Payment $ permonth Medical/Dental $ per month

Groceries $ per month Telephone $ per month

Electricity $ per month School Supplies $ per month

Water $ per month Clothing $ per month

Gas $ per month Child Care 3... per month

Transportation $ per month Child Support $ per month

Car $ per month

Other $ per month (describe: }
10. Assets:

Automobile $ (FMV)

Checking/Savings Acct. $

House 3 (FMV)

Other $ Describe:

 

11. My debts are:

Amount Owed To Whom

 

 

 

 

I hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that | am financially unable to pay the costs of this appeal.

 

APPELLANT

Sworn and subscribed before me, a notary public, this

day of , 20

 

NOTARY PUBLIC

My Commission Expires:

LB-1108 (REV 11/15) RDA 11082